1    KNEUPPER & COVEY, PC
     Kevin Kneupper, Esq. (CA SBN 325413)
2
     kevin@kneuppercovey.com
3    A. Cyclone Covey, Esq. (CA SBN 335957)
     cyclone@kneuppercovey.com
4
     17011 Beach Blvd., Ste 900
5    Huntington Beach, CA 92647-5998
     Tel: (512) 420-8407
6
7    Attorneys for Plaintiff LeAnne Tan
8    And the putative Class
9
10
11
                             UNITED STATES DISTRICT COURT
12
                           SOUTHERN DISTRICT OF CALIFORNIA
13
14
     LEANNE TAN, Individually and on                   Case No.: 3:20-cv-01082-H-WVG
15   Behalf of All Others Similarly Situated,
16                                        Plaintiff,   PLAINTIFF’S OPPOSITION TO
                                                       KONNEKTIVE DEFENDANTS’
17   v.                                                REQUEST FOR SUPPLEMENTAL
18                                                     BRIEFING ON MOTION TO
     QUICK BOX, LLC, et al.,
                                                       DISMISS PLAINTIFF LEANNE
19                                                     TAN’S FIRST AMENDED
                                     Defendants.
20                                                     COMPLAINT [DKT. NO. 128]
21
                                                       [Declaration of Kevin M. Kneupper filed
22                                                     concurrently herewith]
23                                                     Date:    April 5, 2021
                                                       Time: 10:30 a.m.
24                                                     Ctrm: 15A (15th Floor)
25                                                     Judge: Hon. Marilyn L. Huff
26                                                     Complaint Filed: June 12, 2020
27
28
                                                  1
      PLAINTIFF’S OPPOSITION TO KONNEKTIVE DEFENDANTS’ REQUEST FOR SUPPLEMENTAL BRIEFING ON
                       MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                             3:20-cv-01082-H-WVG
1    I.      ARGUMENT
2            The Konnektive Defendants request another round of briefing based on two issues:
3    one which is based on long-existing authority which they chose not to raise in two prior
4    rounds of motions, the other which is an attempt to cite Texas law as to California law
5    claims. Such briefing would prejudice the Plaintiff, not only through undue delay of the
6    proceedings, but through forcing a rehash of issues that have already been briefed in a case
7    that has seen more than its share of repetitive briefing already.
8            As to the first issue, the UCL and vicarious liability, the FAC’s pleadings are more
9    than adequate under the Emery standard as applied by other California courts and District
10   Courts in this Circuit. See, e.g., Schulz v. Neovi Data Corp., 152 Cal. App. 4th 86, 60 Cal.
11   Rptr. 3d 810 (2007); Barrett v. Apple Inc., No. 5:20-cv-04812-EJD, 2021 U.S. Dist. LEXIS
12   41012 (N.D. Cal. Mar. 4, 2021); Shay v. Apple Inc., No. 20cv1629-GPC(BLM), 2021 U.S.
13   Dist. LEXIS 4033 (S.D. Cal. Jan. 8, 2021); In re Juul Labs, Inc., Mktg., Sales Practices, &
14   Prods. Liab. Litig., No. 19-md-02913-WHO, 2020 U.S. Dist. LEXIS 197766 (N.D. Cal.
15   Oct. 23, 2020); Adams v. Target Corp., No. CV 13-5944-GHK (PJWx), 2014 U.S. Dist.
16   LEXIS 151154 at *13-14 (C.D. Cal. Mar. 3, 2014). As is clear from these cases, Defendants
17   are functionally requesting a “do-over” of the entire briefing because it would mean re-
18   analyzing the facts as to the level of control, involvement, and knowledge.
19           Indeed, much of the purpose for this request appears to be an effort to correct
20   Defendants’ prior failure to challenge direct liability on the UCL claims at all. “[I]n
21   providing supplemental case authority or other supplemental briefing, the filings must
22   demonstrate that the information intended for consideration was newly obtained or
23   otherwise unavailable at the time of the original filing.” Mintz v. Dietz & Watson, Inc., No.
24   05-CV-1470-L(CAB), 2009 U.S. Dist. LEXIS 96402 at *11 n.3 (S.D. Cal. Oct. 19, 2009).
25   None of the three cases Defendants cite meet this requirement, as they were all issued long
26   prior to the filing of the motion to dismiss. Id. (“The cases were filed in 2000, 2006 and
27   2008 and therefore, cannot be considered ‘new’ case law.”). One of the cases Defendants
28   cite, People v. Toomey, 157 Cal. App. 3d 1, 203 Cal. Rptr. 642 (1984), has actually been
                                                    1
          OPPOSITION TO KONNEKTIVE DEFENDANTS’ REQUEST FOR SUPPLEMENTAL BRIEFING ON MOTION TO
                              DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT   3:20-cv-01082-H-WVG
1    specifically cited by Plaintiff to this Court previously in response to Konnektive’s earlier
2    briefing, so the Konnektive Defendants were certainly aware of it (and this standard) prior
3    to their latest motion to dismiss. See, e.g., Dkt. 50 at 19.
4          As to the out-of-Circuit case the Konnektive Defendants wish to submit briefing on,
5    A.B. v. Salesforce.com, Inc., No. 4:20-cv-01254, at *8-11 (S.D. Tex. March 23, 2021), it is
6    entirely inapposite because it is based on Texas law and Texas underlying causes of action,
7    not California law or California causes of action. It further appears to be an attempt to again
8    rehash the briefing on the various issues relating to the load balancer here, which have been
9    thoroughly briefed already.
10         Defendants’ change in counsel likewise does not warrant permitting a re-do of the
11   briefing. Gordon & Rees, the firm which they have switched to, has in fact already been
12   representing the Konnektive Defendants on this case, despite not having made an
13   appearance on their behalf. Quick Box’s attorney, Damon Wright, spoke to Plaintiff’s
14   counsel on November 6, 2020, without any other attorneys on the phone, and made
15   threats of Rule 11 sanctions on behalf of several of the Konnektive Defendants. Decl. of
16   K. Kneupper at 2. He followed this up with an e-mail on November 10, 2020, demanding
17   that several of the Konnektive Defendants be dropped from the case, copying a number of
18   Gordon and Rees lawyers without including anyone from the Tyz Law Group. Ex. 1;
19   Decl. of K. Kneupper at 2. It is clear even from reviewing the filings (and the quite unusual
20   strategy of filing eleven separate 12(b)(6) motions) that the Quick Box Defendants and the
21   Konnektive Defendants have been closely coordinating. The “new counsel” are simply
22   additional lawyers from a firm that already represented Konnektive in this lawsuit at the
23   time of the motion to dismiss and has previously represented them in other matters as well.
24   See Transact Fast, LLC v. Konnektive, LLC Et Al, S.D. Fla. No. 1:19-cv-23927 filed on
25   Sept. 20, 2019; Konnektive Corporation Et Al v. Connective Talent Corp. Et Al, S.D. Tex.
26   No. 4:20-cv-1463 filed on April 24, 2020.
27         To allow new briefing merely because Defendants nominally switched counsel to a
28   law firm that had already been representing them in the background would prejudice
                                                  2
        OPPOSITION TO KONNEKTIVE DEFENDANTS’ REQUEST FOR SUPPLEMENTAL BRIEFING ON MOTION TO
                            DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT   3:20-cv-01082-H-WVG
1    Plaintiff. It would violate Rule 12(g)(2), because these arguments could have been
2    previously raised. In re Packaged Seafood Prods. Antitrust Litig., 277 F. Supp. 3d 1167,
3    1174-76 (S.D. Cal. 2017) (“Indeed, in a case as broad as this, where there are many claims
4    and many potential arguments to be made, to refuse to enforce Rule 12(g)(2)'s clear
5    command on such a foundational argument as the one Defendants here urge (i.e., over two
6    years of alleged conspiratorial reach which Defendants' prior dismissal motion did not
7    previously directly address) would set a dangerous precedent regarding the ability to
8    continually hamstring a plaintiff with wave after wave of motions to dismiss.”). Plaintiff
9    has already faced three waves of often repetitive motions in which three sets of attorneys
10   have thrown everything and the kitchen sink, including personal threats of sanctions. She
11   should not face a fourth.
12   II.      CONCLUSION
13            The Court should deny Defendants’ Request for Supplemental Briefing on Motion
14   to Dismiss Plaintiff’s First Amended Complaint.
15
     Dated this 31st day of March, 2021
16
                                               /s/ Kevin Kneupper /s/
17                                             Kevin Kneupper
18                                             Attorney for Plaintiff

19
20
21
22
23
24
25
26
27
28
                                                     3
           OPPOSITION TO KONNEKTIVE DEFENDANTS’ REQUEST FOR SUPPLEMENTAL BRIEFING ON MOTION TO
                               DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT   3:20-cv-01082-H-WVG
